Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mack Neil Myers appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we *19affirm for the reasons stated by the district court. See Myers v. South Carolina Dep’t of Corr., No. 0:08-cv-00589-HMH, 2009 WL 348746 (D.S.C. Feb. 11, 2009). We deny as moot Myers’s motion to deny Defendants’ motion to remand. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.